Title: From Benjamin Franklin to Robert Morris, 2 June 1779
From: Franklin, Benjamin
To: Morris, Robert


Dear Sir,
Passy June 2d 1779.
The Chevalier de la Luzerne, who goes over to succeed M. Gerard, will I hope have the Pleasure of delivering this into your hand, and of being by that means introduced to your Acquaintance. He has a most amiable Character here, and I am persuaded will make himself very acceptable to our People, as he has the most sincere Good Will to our Cause & Country, and the strongest Disposition to serve us. I therefore take the Liberty of recommending him warmly to your Civilities: Permit me at the same time to assure you of the unchangeable Esteem & Affection, with which, I am ever, Dear Sir, Your most obedt. & most humble. Sert.
B Franklin
Honble Rt. Morris Esq.
 
Addressed: The honble Robert Morris Esqr / Member of Congress, / Philadelphia
Endorsed: Passy 2d June 1779 Doctr Franklin by the Chevr Luzerne—
